Citation Nr: 1342164	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an August 2010 Board remand that determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447.  

In May 2011, the Board denied the Veteran's claim for entitlement to a TDIU rating.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Joint Motion for Remand, the Board's May 2011 decision was vacated and the case was remanded for compliance with the terms of the Joint Motion.  

The case was previously before the Board in April 2012 when it was remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU rating, which constitutes a complete grant of the benefits sought on appeal as to that claim.  Therefore, a discussion of VA's duties to notify and assist is unnecessary regarding the claim.  

The Board has reviewed all of the evidence in the claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of the following: spinal stenosis L4-L5, L5-S1 with multiple level degenerative changes and bilateral peripheral sensory neuropathy, rated 60 percent disabling, effective September 26, 2003; left-sided S1 radiculopathy associated with his back disability, rated 20 percent disabling, effective July 3, 2012; tinnitus, rated 10 percent disabling, effective May 30, 2007; hearing loss, rated noncompensable, effective May 30, 2007.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

In a May 1988 letter by Dr. J.J. Massarelli, it was noted that the Veteran had not worked in approximately two years, largely because he cannot find a satisfactory job.  It was opined that his medical problems are not disabling, but that the back situation may well prevent his working.  

In an August 1988 letter by Dr. B.B. Stone, it was reported that the Veteran has had numerous low back injuries since his separation from service.  The Veteran related he was having increasing difficulty walking any distance because of pain that goes from his hip down to his knee.  It was noted that his symptoms on examination did not suggest radiculopathy.  

In an October 1988 note by the Orthopedic Associates of Worcester, it was related that the Veteran is improved somewhat as long as he restricts his activity.  With attempts at increased activity, such as sitting for extended periods or walking, he has increased pain.  It was indicated that he is limited from lifting, bending, prolonged sitting, and these limitations would prevent him from returning to his previous type of work.  

In various letters by Dr. J.J. Canfield, it was stated, in essence, that the Veteran has significant restrictions in his activity level, and is precluded from returning to his previous type of work as a truck driver.  He has been advised to avoid activities that involve lifting, bending, and prolonged sitting.  It was opined that these restrictions would most likely be on a permanent basis.  

In an April 1989 note by Dr. J.J. McGillicuddy, it was noted that the Veteran has a history of many injuries to his back at work from which he has not fully recovered.  It was opined that he is partially disabled and cannot perform heavy work.  

In a July 1989 letter by Dr. P.V. Shannon, it was opined that the Veteran's lumbosacral spine would probably not allow him to perform any type of heavy work, particularly the work required as a truck driver.  

On February 2000 VA spine examination, it was noted that the Veteran has been unable to work as a truck driver since 1988 because of his back pain.  

On November 2004 VA spine examination, it was noted that the Veteran worked for the same trucking company for 26 years until that company was sold.  Thereafter, he worked with a variety of other trucking firms until he eventually retired.  It was indicated that he was able to perform walking and transfers as well as activities of daily living provided he does them slowly.  

In a December 2008 Dr. R. Murphy letter, the Veteran reported that his ability to ambulate has been getting progressively worse, stating he can hardly walk 20 to 30 feet without having significant back pain.  

On December 2010 VA spine examination, it was noted that the Veteran's service-connected back disability causes difficulty bending over, decreased mobility, and pain.  The examiner opined the Veteran's back disability less likely as not rendered him unable to seek or follow gainful occupation.  It was further explained that his back disability could be fixed and he could seek occupation that requires the use of his upper extremities.  

In a February 2012 individual unemployability assessment report by C.E. Barchi, it was opined that given the Veteran's past work history as a truck driver and that he has not worked productively in any capacity since 1989, his employment history and educational and vocational background limit him to sedentary, unskilled occupations such as self-service gas station cashier, factory assembler, and a small product inspector.  However, when his service-connected functional limitations are considered, he is more likely than not precluded from working productively in any of the above-mentioned positions.  It was also noted that the Veteran is only able to walk for a few minutes at a time due to his back pain, limited motion and stiffness.  In conclusion, it was opined that it was at least as likely as not that the Veteran has been unable to secure or follow any substantially gainful occupation since at least February 2000 due solely as a result of his service-connected back disability.  

On July 2012 VA examination, the Veteran reported that his educational level was the third year of high school.  He further related he last worked in 1988 due to his back disability.  It was stated by the examiner that the Veteran's low back conditions cause severe pain symptoms with intermittent left leg radicular symptoms.  It was opined that this would prohibit the Veteran from performing any physical or manual labor occupations.  However, it was also opined that such should not prohibit him from performing sedentary or desk work occupations that require minimal weight bearing and ambulation activities.  Examples of such occupations include truck dispatcher, customer service representative, or a union representative or advocate.  Without regard to the Veteran's age, the impact of any nonservice-connected disabilities, or the impact of service-connected hearing loss and tinnitus, it was opined that it was less likely as not that the Veteran's service-connected back disability, either alone or together, renders him unable to service or follow a substantially gainful occupation.  

In an October 2012 individual unemployability assessment addendum report by C.E. Barchi, it was stated that the July 2012 VA examination report did not address the practical effects of the Veteran's severe back pain on his occupational levels of concentration, persistence and pace.  It was the opinion of C.E. Barchi that the Veteran's pain levels would have a completely debilitating effect on sustained concentration for any job performance.  As such, he did not agree the Veteran could sustain the rigors of even sedentary work.  It was also noted that the July 2012 VA examination report did not mention that the Veteran has to lie down randomly at least five hours total per day, seven days per week, which would in and of itself preclude his ability to regularly and competitively engage in any sedentary occupation.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, No. 2012-7164 (Fed. Cir. Oct. 29, 2013).

Significantly, the evidence shows that the Veteran has not worked since approximately 1988.  In addition, his education includes completing the tenth grade.  Further, his post-service work experience has been entirely working as a truck driver.  The Board also finds significant that there are numerous reports that opine the Veteran is unable to work due to his back disability.  In addition, the evidence shows that the Veteran has difficulty with prolonged sitting, standing, or walking, as well as lifting and bending.  Hence, the Board finds that the evidence shows that the Veteran's service-connected back disability and associated radiculopathy, in addition to his hearing loss and tinnitus, are of such a severity that he would be unable to secure or follow a substantially gainful occupation.  

Given the evidence of record regarding the severity of the Veteran's service-connected back disability and associated radiculopathy, as well as the various medical opinions of record, and the other evidence of record indicating the Veteran's functional limitations due to his service-connected disabilities, the Board finds that the evidence shows the Veteran is entitled to an award of a TDIU rating.  Geib, No. 2012-7164.  Accordingly, the Veteran's appeal of this issue is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


